SUMMARY ORDER

George E. Kincade appeals from a November 19, 2003 order of the United States District Court for the District of Connecticut (Dorsey, J.), dismissing Kineade’s racial discrimination, retaliation, and hostile work environment claims on summary judgment. We assume that the parties are familiar with the facts, the procedural history, and the scope of the issues presented on appeal.
On this appeal, Kincade argues that the district court erred in dismissing his discrimination, retaliation, and hostile work environment claims, and in ruling that the “continuing violation” doctrine did not preserve Kincade’s related, but time-barred claims. We affirm for substantially the same reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.